DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 77-96 are currently pending and have been fully considered.

Terminal Disclaimer
3.	The terminal disclaimer filed on 9/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,804,564 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following examiner’s amendment is to correct the claim dependencies for claims 78-88 and 93-94.

5.	Please amend the application as follows:
	- Claims 78-88 and 93-94: Please change “of claim 1” to “of claim 77”.
Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
	Claims 77-96 are in condition for allowance because the prior art does not teach or suggest the claimed electrolyte separator that includes the specified lithium-lanthanum composite oxide. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEWART A FRASER/Primary Examiner, Art Unit 1724